Remark
	This Office action has been issued in response to amendments filed on 01/29/2021.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Valerie Friedrich on February 14/2022.  
The application has been amended claims as follows:
(Currently amended) A method for detecting a dangerous driving condition for a vehicle, said method being implemented by a system that is mounted to the vehicle and that includes a camera device, a processing unit and a notification device, and comprising steps of:
	by the camera device, capturing a moving image of surroundings of the vehicle, wherein the moving image has at least one target object therein;
by the processing unit, defining a caution region in the moving image;
by the processing unit, determining, based on the moving image, whether a number of times the at least one target object in the moving image weaves in and out of the caution region satisfies a caution condition; and
by the processing unit, controlling the notification device to output a warning notification that is perceivable to a driver of the vehicle to notify the driver that the vehicle is in a dangerous driving condition when the processing unit determines that the caution condition is satisfied;
	wherein, in the step of capturing the moving image, the moving image is captured by the camera device that faces a target side of the vehicle, and the caution region shows a target environment at the target side of the vehicle;
	wherein the caution region includes a first sub-region that shows a first area of the target environment, and a second sub-region that shows a second area of the target environment, and the first area is closer to the vehicle than the second area;
	wherein the caution condition includes a first condition that is related to a number of times the at least one target object in the moving image weaves in and out of the first sub-region, and a second condition that is related to a number of times the at least one target object in the moving image weaves in and out of the second sub-region; and
	wherein the caution condition is satisfied when any one of the first condition and the second condition is met.

(Original) The method of claim 1, further comprising a step of, by the processing unit, determining the caution region in the moving image according to a predefined setting data piece.

(Original) The method of claim 1, further comprising a step of, by the processing unit, determining the caution region in the moving image based on a plurality of road surface markings in the moving image.

(Original) The method of claim 1, wherein the caution condition that the number of times the at least one target object in the moving image weaves in and out of the caution region within a period of time reaches a threshold number.

(Canceled)

(Currently amended) The method of claim [[5]]1, wherein the first condition includes that 

(Currently amended) The method of claim [[5]]1, further comprising a step of, by the processing unit, dynamically adjusting sizes of the first sub-region and the second sub-region based on a speed of the vehicle.

(Original) The method of claim 7, wherein the processing unit dynamically adjusts the sizes of the first sub-region and the second sub-region by making the size of the first sub-region positively correlated to the speed of the vehicle, and making the size of the second sub-region negatively correlated to the speed of the vehicle.

(Original) The method of claim 7, wherein the processing unit determines the size of the first sub-region based on a current speed of the vehicle and a response time;
	wherein the response time is obtained based on a plurality of previous response time lengths, each of which is an interval between a previous output of the warning notification and an act of braking that was made by the driver of the vehicle in response to the previous output of the warning notification.

(Currently amended) The method of claim [[5]]1, further comprising a step of, by the processing unit, dynamically adjusting sizes of the first sub-region and the second sub-region based on a total number of the at least one target object in the moving image, and the sizes of 

(Currently amended) The method of claim 1, further comprising:
	upon determining that the caution condition is satisfied, by the processing unit, determining whether the satisfaction of the caution condition resulted from movement of the vehicle;
	upon determining that the satisfaction of the caution condition resulted from movement of the vehicle, by the processing unit, controlling the notification device to output a perceivable first notification that is the warning notification; and
	upon determining that the satisfaction of the caution condition did not result from movement of the vehicle, by the processing unit, controlling the notification device to output a perceivable second notification that is the warning notification and that is different from the perceivable first notification.

(Currently amended) A system for detecting a dangerous driving condition for a vehicle, comprising:
	a camera device to be mounted to the vehicle, and configured to capture a moving image of surroundings of the vehicle, wherein the moving image has at least one target object therein;
	a notification device configured to output messages that are perceivable to a driver of the vehicle; and
	a processing unit electrically connected to said camera device and said notification device, and configured todefine a caution region in the moving image, to determine, based on the moving image, whether a number of times the at least one target object in the moving image weaves in and out of the caution region satisfies a caution condition, and to control said notification device to output a warning notification that is perceivable to the driver of the vehicle to notify the driver that the vehicle is in a dangerous driving condition when said processing unit determines that the caution condition is satisfied;
	wherein said camera device faces a target side of the vehicle to capture the moving image, and the caution region shows a target environment at the target side of the vehicle;
	wherein the caution region includes a first sub-region that shows a first area of the target environment, and a second sub-region that shows a second area of the target environment, and the first area is closer to the vehicle than the second area;
	wherein the caution condition includes a first condition that is related to a number of times the at least one target object in the moving image weaves in and out of the first sub-region, and a second condition that is related to a number of times the at least one target object in the moving image weaves in and out of the second sub-region; and
	wherein the caution condition is satisfied when any one of the first condition and the second condition is met.

(Canceled)

(New) A method for detecting a dangerous driving condition for a vehicle, said method being implemented by a system that is mounted to the vehicle and that includes a camera device, a processing unit and a notification device, and comprising steps of:
	by the camera device, capturing a moving image of surroundings of the vehicle, wherein the moving image has at least one target object therein;
by the processing unit, defining a caution region in the moving image;
by the processing unit, determining, based on the moving image, whether a number of 
	by the processing unit, controlling the notification device to output a warning notification that is perceivable to a driver of the vehicle to notify the driver that the vehicle is in a dangerous driving condition when the processing unit determines that the caution condition is satisfied;
	upon determining that the caution condition is satisfied, by the processing unit, determining whether the satisfaction of the caution condition resulted from movement of the vehicle;
	upon determining that the satisfaction of the caution condition resulted from movement of the vehicle, by the processing unit, controlling the notification device to output a perceivable first notification that is the warning notification; and
	upon determining that the satisfaction of the caution condition did not result from movement of the vehicle, by the processing unit, controlling the notification device to output a perceivable second notification that is the warning notification and that is different from the perceivable first notification.

(New) A system for detecting a dangerous driving condition for a vehicle, comprising:
	a camera device to be mounted to the vehicle, and configured to capture a moving image of surroundings of the vehicle, wherein the moving image has at least one target object therein;
	a notification device configured to output messages that are perceivable to a driver of the vehicle; and
	a processing unit electrically connected to said camera device and said notification device, and configured to define a caution region in the moving image, to determine, based on the moving image, whether a number of times the at least one target object in the moving image weaves in and out of the caution region satisfies a caution condition, and to control said notification device to output a warning notification that is perceivable to the driver of the vehicle to notify the driver 
	wherein said processing unit is configured to, upon determining that the caution condition is satisfied, determine whether the satisfaction of the caution condition resulted from movement of the vehicle;
	wherein said processing unit is configured to, upon determining that the satisfaction of the caution condition resulted from movement of the vehicle, control said notification device to output a perceivable first notification that is the warning notification; and
	wherein said processing unit is configured to, upon determining that the satisfaction of the caution condition did not result from movement of the vehicle, control said notification device to output a perceivable second notification that is the warning notification and that is different from the perceivable first notification.

Allowable Subject Matter
	Claims 1-4,6-12,14-15 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Jurca (US Pub No. 20180257647) directed to determining an anomalous driving pattern of a neighboring vehicle using a vehicle camera and/or other sensor is described. Image data is received and if suitable lane markings are detected, a reference trajectory is derived from the detected lane markers. Otherwise, a reference trajectory is derived from a motion of the present vehicle . 
The prior art of record is different than the claimed invention because in the claimed invention wherein the caution condition includes a first condition that is related to a number of times the at least one target .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687